DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2020 has been entered.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-9, 13-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Wi-Sleep: Contactless Sleep Monitoring via WiFi Signals”) in view of Pierrugues et al. (US20210067212).
To claim 1, Liu teach a method, implemented by a wireless monitoring system having a processor, a memory communicatively coupled with the processor, and a set of instructions stored in the memory to be executed by the processor (abstract, Fig. 2), comprising: 
transmitting, using a transmitter, a wireless signal through a wireless multipath channel of a venue; receiving, using a receiver, the wireless signal through the wireless multipath channel (shown in Figs. 2, 6), wherein the wireless signal is impacted by the wireless multipath channel and a modulation of an object undergoing a motion in the venue (page 348 II-C, when an obstacle stands in a signal’s way, NLOS/non-line-of-sight occurs and the signal can be subject to reflection, diffraction, and scattering, which is the well-known multipath propagation phenomenon); 
obtaining a set of channel information (CI) of the wireless multipath channel based on the wireless signal; performing a monitoring task by monitoring the object and the motion of the object based on the set of CI; determining a plurality of admissible system states of the wireless monitoring system (due to lack of defining admissible system states, numerous interpretations are possible, e.g., any determined status/state/info, states of system operation, determined detection status, determined activity, determined object position, etc.), 
wherein each of the admissible system states is associated with a respective setting of at least one of: the wireless signal, a series of sounding signals in the wireless signal, or the monitoring task; choosing one of the admissible system states to be a system state of the wireless monitoring system based on the monitoring task (pages 347-348 B, CSI for tracking respiration; pages 349-352 III, automatically select the best CFR sequences, wherein most appropriate subcarrier and TX-RX pair are selected for specific motion/movement tracking); and 
configuring the wireless monitoring system by applying a setting associated with the chosen admissible system state to the wireless monitoring system (pages 347-354, II-IV, adopts off-the-shelf WiFi devices to continuously collect the fine-grained wireless channel state information/CSI around a person. From the CSI, Wi-Sleep extracts rhythmic patterns associated with respiration and abrupt changes due to the body movement. Compared to existing sleep monitoring systems that usually require special devices attached to human body, i.e. probes, head belt, and wrist band, Wi-Sleep is completely contactless. In addition, different from many vision-based sleep monitoring systems, Wi-Sleep is robust to low-light environments and does not raise privacy concerns. Preliminary testing results show that the Wi-Sleep can reliably track a person’s respiration and sleeping postures in different conditions).
But, Liu do not expressly disclose a state of the wireless monitoring system operating with a corresponding set of setting and is associated with a respective setting of at least: the wireless signal, and a series of sounding signals in the wireless signal; choosing, before obtaining the set of CI, one of the admissible system states to be a system state of the wireless monitoring system based on a demanding status of the monitoring task.
Pierrugues teach a beamforming optimization system with various sounding application (paragraph 0025, e.g., motion detection, presence detection, etc.) comprising a state of the wireless monitoring system operating with a corresponding set of setting and is associated with a respective setting of at least: the wireless signal, and a series of sounding signals in the wireless signal (paragraphs 0008-0010); choosing, one of the admissible system states to be a system state of the wireless monitoring system based on a demanding status of the monitoring task (paragraphs 0052-0099, different sounding signals are applied to respective applications/modes; paragraph 0100-0113, correspond to respective priority level).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Pierrugues into the system of Liu, in order to apply different sounding signals to corresponding sounding tasks.

To claim 12, Liu and Pierrugues teach a method for configuring a wireless monitoring system (as explained in response to claim 1 above).

To claim 17, Liu and Pierrugues teach a wireless monitoring system (as explained in response to claim 1 above).




To claim 2, Liu and Pierrugues teach claim 1.
Liu teach wherein the one of the admissible system states is automatically chosen to be the system state based on at least one of: at least one of: a negotiation, a handshake, or a coordination, between at least two of: the transmitter, the receiver, a server, another transmitter or another receiver; at least one of: a constraint, a requirement, or a condition of the monitoring task; at least one of: a command, a request, a coordination, or a planning of a server; a testing procedure; or an optimization criterion (lack of defining admissible system state opens numerous interpretations, which makes Liu teach any of the claimed based-on condition, e.g., start of the system operation as an admissible system state is based on a negotiation, handshake, or a coordination between a transmitter and a receiver).

To claim 4, Liu and Pierrugues teach claim 3.
Liu teach further comprising: updating a setting associated with a particular admissible system state based on a change in at least one of: the transmitter, the receiver, the wireless signal, the sounding signals, the wireless multipath channel, or the venue (as explained in responses to claim 1 and 2 above, e.g., transmitter, or receiver, most appropriate subcarrier and TX-RX pair are selected for specific motion/movement tracking).

To claim 5, Liu and Pierrugues teach claim 3.
Liu teach wherein the system state is changed based on at least one of: a finite state machine (FSM), a trigger of state transition of the FSM, a criterion, an event, a condition, a change of the object, a change of the venue, a change of the wireless multipath channel, a new motion of the object to be monitored, a new monitoring task, or a new object to be monitored (as explained in response to claim 1 above, system state change is based on an event or a condition).

To claim 6, Liu and Pierrugues teach claim 3.
Liu and Pierrugues teach wherein: the wireless signal comprises the series of sounding signals associated with a sounding rate based on a protocol (Pierrugues, paragraphs 0079-0083, 0097).

To claim 7, Liu and Pierrugues teach claim 6.
Liu and Pierrugues teach wherein changing the system state comprises: changing the system state to a first state associated with a normal sounding rate associated with the monitoring task (Pierrugues, paragraphs 0079-0083, 0097, first frequency in normal mode, second higher frequency in debugging mode).

To claim 8, Liu and Pierrugues teach claim 6.
Liu and Pierrugues teach wherein changing the system state comprises: changing the system state comprises: changing the system state to a second state associated with a sounding rate higher than the normal sounding rate when the monitoring task becomes demanding (Pierrugues, paragraphs 0079-0083, 0097, first frequency in normal mode, second higher frequency in debugging mode).

To claim 9, Liu and Pierrugues teach claim 6.
Liu and Pierrugues teach wherein changing the system state comprises: changing the system state to a third state associated with a sounding rate lower than the normal sounding rate to save power (Pierrugues, paragraph 0099, frequency of sounding signals may be decreased to preserve power).

To claim 13, Liu and Pierrugues teach claim 12.
Liu teach wherein the one of the admissible system states is automatically chosen to be the system state based on at least one of: at least one of: a negotiation, a handshake, or a coordination, between at least two of: the transmitter, the receiver, a server, another transmitter or another receiver; at least one of: a constraint, a requirement, or a condition of the monitoring task; at least one of: a command, a request, a coordination, or a planning of a server; a testing procedure; or an optimization criterion (as explained in response to claim 2 above).

To claim 14, Liu and Pierrugues teach claim 12.
Liu and Pierrugues teach wherein: the wireless signal comprises the series of sounding signals associated with a sounding rate based on a protocol (Pierrugues, paragraphs 0079-0083, 0097, first frequency in normal mode, second higher frequency in debugging mode).

To claim 15, Liu and Pierrugues teach claim 14.
Liu and Pierrugues teach further comprising at least one of: changing the system state to a first state associated with a normal sounding rate associated with the monitoring task; changing the system state to a second state associated with a sounding rate higher than the normal sounding rate when the monitoring task becomes demanding; or changing the system state to a third state associated with a sounding rate lower than the normal sounding rate to save power (Pierrugues, paragraph 0099, frequency of sounding signals may be decreased to preserve power).

To claim 18, Liu and Pierrugues teach claim 17.
Liu teach wherein the processor is physically coupled to at least one of: the transmitter, the receiver, a server, another transmitter or another receiver (inherent in wireless devices of Fig. 14).

To claim 19, Liu and Pierrugues teach claim 17.
Liu teach wherein the one of the admissible system states is chosen to be the system state based on at least one of: at least one of: a negotiation, a handshake, or a coordination, between at least two of: the transmitter, the receiver, a server, another transmitter or another receiver; at least one of: a constraint, a requirement, or a condition of the monitoring task; at least one of: a command, a request, a coordination, or a planning of a server; a testing procedure; or an optimization criterion (as explained in response to claim 2 above).

To claim 20, Liu and Pierrugues teach claim 17.
Liu teach wherein the processor is further configured for: updating a setting associated with a particular admissible system state based on a change in at least one of: the transmitter, the receiver, the wireless signal, the sounding signals, the wireless multipath channel, or the venue (as explained in response to claim 4 above).



Claims 10-11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Wi-Sleep: Contactless Sleep Monitoring via WiFi Signals”) in view of Pierrugues et al. (US20210067212) and Liu et al. (“Tracking Vital Signs During Sleep Leveraging Off-the shelf WiFi”, hereafter as Liu2).
To claim 10, Liu and Pierrugues teach claim 3.
Liu teach further comprising: performing a first set of monitoring tasks each comprising monitoring a respective object and a corresponding motion of the respective object based on the set of CI, determining the system state to be a first state based on the first set of monitoring tasks (as explained in response to claim 1 above); Liu and Pierrugues obviously teach performing a second set of monitoring tasks different from the first set of monitoring tasks; and changing the system state from the first state to a second state based on the second set of monitoring tasks.
	Liu2 further teach a similar system tracking vital signs during sleep with WiFi (pages 267-268), wherein the system applies different settings (Fig. 2) with respect to different monitoring tasks such as heart rate estimation, breathing rate estimation, or regular event identification (pages 269-272, different subcarrier selections, different data determinations, etc. are acquired and process toward different monitoring tasks), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Liu2 into the system of Liu and Pierrugues, in order to implement suitable settings to respective monitoring task.

To claim 11, Liu, Pierrugues and Liu2 teach claim 10.
Liu, Pierrugues and Liu2 teach further comprising: determining the system state to be a first state associated with a first setting associated with a default monitoring task; changing the system state to a second state associated with a second setting associated with an on-demand monitoring task; changing the system state back to the first state after the on-demand monitoring task (default and on-demand would have been obvious to one of ordinary skill in the art to recognize and perspective descriptions to respective monitoring tasks, hence Official Notice is taken).

To claim 16, Liu and Pierrugues teach claim 12.
Liu, Pierrugues and Liu2 teach further comprising: performing a first set of monitoring tasks each comprising monitoring a respective object and a corresponding motion of the respective object based on the set of CI; determining the system state to be a first state based on the first set of monitoring tasks; performing a second set of monitoring tasks different from the first set of monitoring tasks; and changing the system state from the first state to a second state based on the second set of monitoring tasks (as explained in response to claim 10 above).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        August 9, 2022